Press Release Contact: Mark Haushill 441.296.5858 ARGO GROUP ANNOUNCES 2 Diversified business platform delivers increased revenue and earnings HAMILTON, Bermuda (May 5, 2008) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products in niche areas of the property and casualty market, today announced financial results for the three months ended March 31, 2008. Highlights for the 2008 first quarter include the following: · Pre-tax operating income was at a record $40.0 million; · Net income increased 47 percent to $36.9 million or $1.20 per diluted share; · The Commercial Specialty segment increased gross written premiums to $137.3 million via targeted adjacency products and acquisition; · The International Specialty segment produced $50.3 million in gross written premiums; · Total revenue was up 10.1 percent over the first quarter of 2007; · Book value per share at March 31, 2008 was Argo Group President and Chief Executive Officer Mark E. Watson III said, "Our results in the first quarter reflect disciplined execution of our business plan, particularly in our Commercial Specialty and International Specialty segments.I am pleased E&S continues to perform well in a marketplace that is highly competitive, a condition we believe will continue in 2008.Our diversified international business platform is well designed to provide balance throughout the cycle and we are encouraged by the opportunities we see across business lines." FINANCIAL RESULTS The financial results for the three months ended March 31, 2008 and 2007 include results of the predecessor to Argo Group, Argonaut Group Inc.As disclosed previously, the merger of PXRE Corporation and Argonaut Group closed Aug. 7, 2007. Accordingly, the financial results from that date forward represent the combined company. - more - For the first quarter of 2008, net income was $36.9 million or $1.20 per diluted share versus $25.1 million or $1.13 per share for the same three months of 2007.Pre-tax operating income for the quarter ended March 31, 2008 was $40.0 million versus pre-tax operating income in the comparable quarter of 2007 of $36.8 million.Total revenue for the 2008 first quarter was $258.1 million versus $234.4 million for the first quarter of 2007.Total revenue includes realized gains on the sales of investments, which were $1.3 million and $0.6 million for the first quarters of 2008 and 2007, respectively.Earned premiums for the three months ended March 31, 2008 were $218.7 million compared to $205.6 million for the same quarter in 2007. The Company believes operating income is another meaningful measure of Argo Group’s performance, although it differs from net income under generally accepted accounting principles in the United States (GAAP) in that operating income excludes extraordinary items, income tax benefit or expense and net realized investment gains and losses.For a reconciliation of operating income to GAAP net income for the three months ended March 31, 2008 and 2007, respectively, please refer to the reconciliation table attached to this news release.Pre-tax underwriting income for the first quarter of 2008 included favorable loss development from prior years’ reserves of $6.7 million, compared to $9.1 million of favorable loss development for the first quarter of 2007.Argo Group’s 2008 first quarter combined ratios for each business segment were E&S at 91.2 percent; Commercial Specialty, formerly Select Markets, at 93.1percent; and International Specialty at 73.3 percent. SEGMENT RESULTS Excess & Surplus Lines (E&S) – For the first quarter of 2008, gross written premiums for
